Citation Nr: 0624116	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  04-05 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability secondary to the service connected left femur 
disability.

2.  Entitlement to service connection for a left hip 
disability secondary to the service connected left femur 
disability.

3.  Entitlement to service connection for a lumbar spine 
disability secondary to the service connected left femur 
disability.

4.  Entitlement to a compensable rating for residuals of 
fracture of the left femur.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
November 1955.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).

The issue regarding an increased rating for the left femur 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The diagnosed bilateral hip and lumbar spine disabilities 
were not manifested in service or within the first year after 
service, and are not causally related to service or the 
service-connected left femur disability.


CONCLUSIONS OF LAW

1.  Right hip osteoarthritis was not incurred in or 
aggravated by military service, may not be so presumed, and 
is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  

2.  Left hip osteoarthritis was not incurred in or aggravated 
by military service, may not be so presumed, and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).  

3.  Degenerative disc disease of the lumbar spine was not 
incurred in or aggravated by military service, may not be so 
presumed, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by virtue of a letter sent to the 
appellant in September 2001.  

Because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claims.  Further, 
the RO asked him to submit any evidence in his possession 
that pertains to the claims.  The RO has contacted all of the 
medical agencies listed by the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., osteoarthritis) which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may be found where a service-
connected disability has aggravated a non-service-connected 
condition; when aggravation of a non-service-connected 
disability is proximately due to or the result of a service-
connected disability, the veteran will be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran has claimed that his lumbar spine and bilateral 
hip disabilities resulted from his service-connected left 
femur disability.  The veteran's problem with presenting a 
claim for secondary service connection is the absence of 
medical evidence of a nexus between the current lumbar spine 
and bilateral hip disabilities and his service connected left 
femur disability.  The only pertinent medical opinion of 
record is that of a VA examiner in February 2002, who 
concluded that the veteran's lumbar spine and bilateral hip 
disabilities were unrelated to his left femur disability.  
The examiner concluded that the lumbar spine and bilateral 
hip disabilities were more than likely the result of aging.  
The examiner pointed out that there was no evidence of 
shortening of the left leg; such a factor would suggest that 
his hips and lumbar were unaffected by the left femur 
disability.  Further, the extended period of time before the 
onset of the lumbar spine and bilateral hip disabilities 
would also suggest that his left femur disability was 
unrelated to those disorders.  

Considering the claim on a direct basis, there are no in-
service complaints, findings or diagnoses of hip or lumbar 
spine disabilities.  Further, the veteran was diagnosed with 
osteoarthritis of the hips and degenerative disc disease of 
the lumbar spine in October 2002, 46 years after his 
separation from service.  Such a delay is evidence against 
the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is no 
competent medical evidence showing that these disabilities 
are directly related to service.   

The Board finds that to attribute the veteran's disabilities 
to his service connected disability or otherwise to military 
service without objective medical evidence would require 
excessive speculation.  The Board concludes that the 
preponderance of the evidence is against the claims for 
service connection for bilateral hip and lumbar spine 
disabilities.    


ORDER

Service connection for a right hip disability is denied.

Service connection for a left hip disability is denied.

Service connection for a lumbar spine disability is denied.


REMAND

In April 2002, the RO notified the veteran of a March 2002 
rating action that denied service connection for degenerative 
disc disease of the lumbar spine and osteoarthritis of the 
hips.  The RO also denied an increased rating for the service 
connected left femur disability.  In May 2002, the veteran 
indicated disagreement with the denials.  The RO did not 
issue a statement of the case (SOC) that pertained to the 
increased rating issue for the left femur disability.  An 
unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a SOC with respect to 
the higher rating for residuals of the 
fracture of the left femur.  The veteran 
is advised that a timely substantive 
appeal will be necessary to perfect the 
appeal as to this disability to the 
Board.  38 C.F.R. § 20.302(b).  Then, 
only if the appeal is timely perfected, 
this issue is to be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


